Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on April 14, 2022 is acknowledged.  The traversal is on the ground(s) that the process cannot be used to make another product.  This is not found persuasive because as outlined in the restriction requirement, the inventions are distinct if either or both of the following can be shown, (1) that the process as claimed can be used to make another and materially different product or (2) the product as claimed can be made by another and materially different process. It is noted that as discussed in the requirement for restriction that the product can be made in another materially or different or process. Since only one is required, the restriction requirement is proper and maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 14, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims, the applicant claims “a guide portion located on either a tongue side or a palate side of the patient”. It is unclear what side the guide portion is placed on when placed in the mouth. It is noted that “a tongue side and a palate side” are the same side of the mouth, i.e. the lingual side. It is further noted that the guide portion seems to be shown as being on the labial side. It is noted that for examination purposes, the limitation is being interpreted as either the upper or lower jaw, however, the applicant should amend the claim to clarify. 
Further the preamble of the claim is unclear as to if the guide is being used to guide more then one implant location due to the limitation “guide locations of an implant platform and an implant hole” It is unclear if the locations are of a single implant or multiple implants. Further it is unclear how the implant platform is located to the implant hole. For examination purposes, the implant platform is being interpreted as the bottom of the implant hole, however, the applicant should amend the claims to clarify. Further it is noted that in the preamble the applicant claims the guide is configured to be used to guide a location of an implant platform, but does not teach forming an implant platform, therefore, in the body of the claim the limitations with respect to the indicator extending towards the implant platform is unclear as it is noted that a platform has not been formed. It is suggested that the applicant amend the claim to clarify what is being claimed. 
With respect to claim 2, it is unclear if the limitations within the square brackets are to be considered. For examination purposes, they are being interested as part of the claim, however, the applicant should amend the claim to clarify.  
With respect to claim 4, it is unclear what location of the guiding groove the applicant is trying to claim. For examination purposes, the limitations are being interpreted as the location of the guiding grooves allows for the proper location of the implant hole to allow for the implant to be placed.
With respect to claim 6, the limitation “greater than or equal to 6 mm” is indefinite. It is noted that an upper limit has not been claimed and therefore the limitation is indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,322,821) in view of Lococo (2016/0346062).
Lin teaches a dental implant surgical guide use for covering on a missing tooth portion and at least one supporting tooth of a patient to guide locations of an implant platform and an implant hole of the missing tooth portion comprising, a retainer 4 capable of being removably placed on the supporting tooth 33 (see figs. 10-14, 15-21), a guide portion located on either a tongue side or a palate side of the patient (see 112 rejection above regarding how the limitation is being interpreted, see figs. 10-14, 15-21), wherein the guide portion comprising a guide groove and an opening, the guiding groove is corresponded to the implant hole and the opening is connected to the guiding groove (see annaoted figure below). Lin teaches the invention as substantially claimed and discussed above, however, does not specifically teach an indicator having an extension portion and a terminal, wherein the extension portion is extended from the retainer toward the implant platform of the missing tooth portion, while the terminal indicates the location of the implant platform. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lococo teaches a dental implant surgical guide 320 used for covering on a missing tooth portion of a patient (see fig. 10a) to guide locations of an implant platform and implant holes of the missing tooth portion comprising a retainer, a guide portion 328 and an indicator having an extension portion 322 and a terminal (end with portion 330), wherein the extension portion is extended from the retainer 326 toward the implant platform of the missing tooth portion, while the terminal indicates the location of the implant platform (par. 14, 36, 143).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the guide taught by Lin to include the indicator as taught by Lococo to provide the user with a visual indicator of the depth of the implant hole to be drilled to ensure the proper length of the drill is selected. Such that the user can visually confirm before drilling. 
Lin further teaches with respect to claim 2, wherein the retainer comprises an abutment surface accorded with an external contour of the supporting tooth so that the abutment surface is capable of being matched with the external contour of the supporting tooth (col. 5, ll. 8-10).
Lin further teaches with respect to claim 4, wherein the guiding groove is aligned with buccal, lingual and near-telecentric location of the implant holes and guide a direction of the implant hole (see abstract, 112 rejection above, such that the implant is placed in the desired location for placement of a prosthesis).
Lin teaches the invention a substantially claimed and discussed above, however, does not specifically teach with respect to claim 7, the indicator further comprises a metal wire disposed on the terminal, and a length of the metal wire is in a range of 1-2mm.
Lococo teaches the indicator further comprises a metal wire 330 disposed on the terminal (such that the portion of element 324 from with portion 330 extends form is the terminal) having a length of 4 mm (par. 145), however, teaches the length may be reduced (par. 163). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the guide taught by Lin to include the indicator as taught by Lococo to provide the user with a visual indicator of the depth of the implant hole to be drilled to ensure the proper length of the drill is selected. Such that the user can visually confirm before drilling. While it is noted that Lococo does not specifically teach the length is within the range of 1-2mm, it teaches the length may be less than 4mm (par. 163, “may be reduced”, therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the length of the wire to ensure the proper fit of the guide on the user. It is further noted that Lococo does not specially teach the wire is metal, however, Lococo does teaches the user of metal (par. 33) and it is well known in the art to use metal as it is a well known biocompatible material that can be sterilized.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,322,821) in view of Lococo (2016/0346062) as applied to claim 2 above, and further in view of Fang et al. (2014/03226665).
Lin/Lococo teaches the invention as substantially claimed and discussed above, however, does not specifically teach the retainer comprises a widening plate extended from the retainer toward the tongue side of the patient and being placed to abut against a side of the tongue.
Fang teaches a dental implant surgical guide comprising a retainer 21, a guide portion 22 and a widening plate 23/23a extended from the retainer toward the tongue side of the patient’ and being placed to abut against a side of the tongue (see figs. 6a-6b, par. 45). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the surgical guide taught by Lin/Lococo with the widening plate taught by Fang in order to help stabilize the guide in the mouth when in use (see par. 45 “firmly dispose”). 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,322,821) in view of Lococo (2016/0346062) as applied to claim 4 above, and further in view of Suter et al. (2010/0136500).
Lin/Lococo teaches the invention as substantially claimed and discussed above including Lin teaching the guiding groove comprises a curved surface with a curvature radius, however, does not specifically teaches the curvature radius is in the range of 1-4 mm and a height of the guide groove is greater than or equal to 6mm.
Suter teaches with respect to claim 5 a dental implant surgical guide comprising a retainer, a guide portion comprising a guiding groove 210 and an opening 245 (pars. 18, 32), wherein the guiding groove further comprises a curved surface with a curvature radius in a range of 1.4-2.85mm (see par. 17, such that the inner diameter can be 5.7 or 2.8 mm, therefore the radius is 1.4 or 2.85 mm). Sutter further teaches with respect to claim 6, wherein the height of the guide groove is greater than or equal to 6 mm (see par. 17, such that the height of the sleeve, which is the guide groove is 3-8mm, therefore, it is greater than or equal to 6 mm). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the radius and height of the guide groove of Lin/Lococo as taught by Suter in order to drill holes of the desired sized to fit the desired implants. Such that the radius of the guide allows for the matching radius of a drill to drill a hole of a size to accept a desired implant and the height allows for the proper depth of the drill hole to be drilled.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,322,821) in view of Lococo (2016/0346062) as applied to claim 1 above, and further in view of Stumpel (2011/0159455).
Lin/Lococo teaches the invention as substantially claimed and discussed above, however, does not specifically teach a plurality of metal positioning members disposed on the retainer.
 Stumpel teaches a dental implant surgical guide comprising a retainer, a guide portion and a plurality of metal poisoning members 79 disposed on the retainer (see fig. 54, pars. 197-198, fig. 54). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the dental implant surgical guide taught by Lin/Lococo to include markers as taught by Stumpel in order to determine the accuracy of the guiding groove (i.e. the mounting block, par. 198).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,322,821) in view of Lococo (2016/0346062) in view of Stumpel (2011/0159455).
With respect to claim 19, see the detail rejection of claims 1 and 8 above. It is noted that Lin teaches the retainer is capable of being removably placed on a part of the gums of the patient (see fig. 13, such that the retainer contacts the gums between the teeth and at the implant site).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/17/2022